Citation Nr: 1045852	
Decision Date: 12/07/10    Archive Date: 12/14/10	

DOCKET NO.  07-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the VARO in Waco, 
Texas, that confirmed and continued a 50 percent disability 
rating for the Veteran's PTSD.  By rating decision dated in 
January 2009, it was determined that a 100 percent disability 
rating was authorized, effective August 26, 2008, because of 
hospitalization for a service connected disability.  The 
prehospital rating of 50 percent was reestablished effective 
November 1, 2008.  The Veteran's PTSD is his sole service-
connected disability.  Evidence of record reasonably raises the 
issue of the Veteran's entitlement to a TDIU rating.  A claim for 
a TDIU rating is part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Therefore, the claim has been added to the appeal.


FINDINGS OF FACT

1.  Effective November 1, 2008, the Veteran's PTSD has manifested 
by occupational and social impairment with deficiencies in most 
areas.

2.  Prior to the Veteran's hospitalization by VA for his 
psychiatric difficulties in August 2008, the Veteran's PTSD was 
manifested by symptoms resulting in difficulty in establishing 
and maintaining effective work and social relationships.  

3.  Symptoms attributable to the PTSD reasonably preclude gainful 
employment.  


CONCLUSIONS OF LAW

1.  Prior to August 26, 2008, the criteria for an evaluation in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2010).

2.  Effective beginning November 1, 2008, the criteria for an 
evaluation of 70 percent, but not more, for PTSD have been 
reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The requirements for a TDIU rating are reasonably met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.

There has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal. The Board notes that under 
the VCAA, VA has a duty to assist the Veteran by making all 
reasonable efforts to help him obtain evidence necessary to 
substantiate his claim.  The Veteran's service treatment records 
have been obtained.  All identified VA records necessary to make 
a determination have been obtained.  VA examinations were 
provided at various times, including one in May 2010.  The 
examinations have described the Veteran's psychiatric impairment 
in sufficient detail for the Board to make an informed decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds all necessary notification and 
development action has been accomplished, and therefore appellate 
review may proceed.  The record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.  
Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d. 1384 
(Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
and are intended to represent the average impairment in earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable general policy 
considerations are:  interpreting reports of examinations in 
light of the whole recorded history,  reconciling the various 
reports into a consistent picture so that current rating may 
accurately reflect the elements of the disability present,  
38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
claimed disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations should 
apply, assign the higher of the two where the disability picture 
more nearly approximates the criteria required for the next 
higher rating, 38 C.F.R. § 4.7; in evaluating functional 
impairment on the basis of lack of usefulness, provide a 
description of  the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.

If the disability has undergone varying and distinct levels of 
severity throughout the time period the increased rating claim 
has been pending, staged ratings may be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (I2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the Veteran was assigned a 50 percent disability 
rating by VA for his PTSD from 1994.  He was then assigned a 100 
percent rating based on hospitalization for his service-connected 
psychiatric disability from August 26, 2008.  The prehospital 
rating of 50 percent was reestablished, effective November 1, 
2008.

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According to 
the general rating formula, a psychiatric disorder is assigned a 
50 percent rating when it results in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

The next higher rating of 70 percent requires occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with route activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); inability to establish or maintain effective 
relationships.

The maximum rating of 100 percent is for assignment when the 
condition results in total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of mental personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 Code 
9411.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include the assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
4th edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health status."  
There is no question that a GAF score and interpretation of a 
score are important considerations in rating a psychiatric 
disability.  See, for example, Richard v. Brown, 9 Vet. App. 266 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment of 
the severity of the condition, is not dispositive of the 
evaluation at issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the permanent basis for the rating assigned.  See 
38 C.F.R. § 4.126 (a).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., 
flattened affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).  





Factual Background and Analysis

Considering the evidence in light of the above, and resolving all 
doubt in the Veteran's favor, the Board finds that no more than a 
50 percent rating is warranted for the Veteran's PTSD prior to 
his hospitalization for psychiatric purposes on August 28, 2008, 
although a 70 percent rating is authorized, effective November 1, 
2008, with this being indicative of severe social and 
occupational impairment.

With this in mind, the Board has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail all the evidence submitted 
by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked evidence that is not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the Veteran).  

The medical evidence relating to the Veteran's psychiatric status 
consists primarily of (UNCLEAR) examinations and reports of 
outpatient visits over the past four years.  They reveal 
essentially a symbol of GAF scores, scores indicative of 
significant functional impairment.  

The pertinent evidence includes the report of a VA psychiatric 
examination in August 2006.  At the time it was stated that the 
Veteran had a high school education.  He had not worked in the 
past 12 to 13 years.  He gave a history of working at a car wash.  
Reference was made to reports of mental health visits on periodic 
occasions in 2004, 2005, and 2006.  Notation was made of mental 
health problems including PTSD and marijuana abuse.  

Examination findings included logical, coherent, and relevant 
thought processes.  The Veteran was well oriented, although 
affect was flat and blunted.  Reasoning was good.  Concentration 
was also good.  Sensorium was clear.  The Veteran denied panic 
attacks.  He referred to depression and sleep difficulty.  The 
examiner stated that the Veteran "had a long term pattern of drug 
and alcohol addiction coupled with his poor motivation for 
gainful employment.  He indicates that he is severely depressed 
and has thoughts of suicide."  It was the examiner's opinion that 
the Veteran had a variety of etiologies for his difficulties and 
not simply PTSD driving his personality pattern.  The Veteran had 
difficulty getting along with others and stated that women had 
been afraid of him.  He also reported that he became frustrated 
and would leave jobs.  Psychological testing showed a "greatly 
exacerbated response that some malingering cannot be ruled out in 
this case."  The Veteran was given an Axis I diagnosis of PTSD, 
with a GAF score of 55; and polysubstance abuse, with a GAF score 
of 50.  

The Veteran was accorded another psychiatric examination by VA in 
June 2007.  The claims file was reviewed by the examiner.  Review 
of the file showed the Veteran had had a number of rating 
examinations by VA.  Reference was made to one examination in 
November 2004 at which time the Veteran was given a GAF score of 
40.  However, he was not considered a reliable informant and it 
was indicated that his blood alcohol and Cocaine abuse had 
accounted for most of his neurological and psychological issues.  
It was stated that he was likely to have exaggerated and 
overstated his symptoms and attributed all of his problems to 
PTSD as opposed to an extensive history of substance abuse.  The 
aforementioned examination in August 2006 was also referred to.   
It was indicated that the Veteran tended to contradict himself 
throughout the course of that examination and gave exaggerated 
responses.  It was further stated that at the time of that 
examination it was "indicated that the PTSD was no worse than 
when he was previously evaluated."  

More recently, the Veteran had been followed with medications and 
one visit reviewed was in June 2007, the day before the current 
examination.  It was indicated the Veteran was not suicidal or 
homicidal, or manic or depressive or psychotic.  It was indicated 
that he continued to have significant PTSD symptoms, although he 
felt that medications had helped him somewhat.  The Veteran was 
currently taking Citalopram and Trazodone and did not feel these 
were helping, although it was noted that the appointment the 
previous day reflected that the Veteran stated they were helping 
him somewhat.  The Veteran had previously tried PTSD group 
treatment sessions, but was currently only going to medication 
management sessions.  The Veteran referred to depression, 
nightmares, crying spells, anger difficulties, and relationship 
problems.  He said things had worsened over the past 2 or 3 
years, although he thought things would get better.  The Veteran 
stated he had essentially no social life.  He did not go many 
places and stayed away from people and was scared to go out.  He 
indicated he had one sister whom he saw occasionally.

On examination he was described as casually dressed with poor 
hygiene.  Affect was labile and he went from very humorous and 
smiling to crying very quickly.  He was initially very pleasant 
and calm, but started crying the minute he sat down in the 
office.  His thought process was generally logical, clear, and 
relevant, even though he went off on tangents at times and was 
very emotional.  He was properly oriented.  Reasoning and 
judgment were poor, based on history.  Fund of general 
information and favorable comprehension were fair.  He reported 
some difficulties with concentration in daily life and this 
seemed plausible considering his behavior during the course of 
the examination.  He had some difficulty recalling dates and some 
symptoms from his past, but some of this seemed to be due to the 
resistance to  the process as opposed to poor recall.  He 
endorsed significant and very psychological symptoms.  He 
reported panic attacks and symptoms of agoraphobia but seemed to 
exaggerate that somewhat.  This appeared to be related to the 
PTSD as opposed to a separate diagnosis.  He also reported 
significant depressive symptoms sufficient to warrant a separate 
diagnosis of major depression.  He also reported problems with 
anger and irritability.  

Currently, he reported frequent suicidal ideation, although he 
denied any intention or actual risk for harming himself or others 
at the present time.  The examiner stated that the Veteran's 
extensive history of polysubstance dependence had had a propound 
impact on his social and occupational functioning.  It was 
difficult to determine to what degree of the mental health issues 
might be impacting his social or occupational functioning.  The 
examiner saw evidence of "moderate" impact of the PTSD symptoms 
on functioning, but stated this was overshadowed by the history 
of substance abuse.  The psychological testing was again 
suggestive of extreme exaggeration of symptoms.  The Veteran was 
given Axis I diagnoses of:  PTSD, with a GAF of 55; polysubstance 
abuse, with a GAF of 50; and major depressive disorder with a GAF 
of 50.  He was given an Axis II diagnosis of a personality 
disorder not otherwise specified with narcissistic and antisocial 
traits.  The examiner noted that while the Veteran reported a 
worsening of symptoms since a previous examination, the examiner 
found this "questionable" and it was his opinion that the overall 
severity of the PTSD symptoms had remained about the same since 
the previous August.  

Additional records show the Veteran was hospitalized by VA 
beginning August 26, 2008, for a 28-day substance rehabilitation 
program.  At the time of discharge from hospitalization on 
September 22, 2008, he was described as medically and 
psychiatrically stable.  He was considered competent in VA terms 
to handle his own funds and to return to prehospital 
activities\employment upon discharge.  He denied any current 
suicidal or homicidal ideation.  He was prescribed discharge 
medications of 80 milligrams of Citalopram each morning and 100 
milligrams of Trazodone at bedtime.  He was given Axis I 
diagnoses of polysubstance dependence, nicotine dependence, and 
PTSD.  He was given a GAF score of 45. 

The Veteran was again hospitalized by VA on October 7, 2008, with 
what was reported as a worsening of his PTSD symptoms and 
suicidal ideation.  It was believed that in addition to PTDS, he 
had a schizoaffective disorder, depressed type.  Medications were 
adjusted and at the time of discharge he reported feeling "really 
good."  He denied suicidal or homicidal ideation.  He was 
cooperative and pleasant.  He was given an Axis I diagnoses of 
polysubstance abuse, nicotine dependence, PTSD, and 
schizoaffective disorder, depressed type.  He was given a GAF 
score on admission as 40 and at discharge of 50.  

Subsequent reports of follow-up visits include the report of a VA 
mental health outpatient visit on July 24, 2009.  The Veteran was 
currently taking 100 milligrams of Depakote at bedtime and 300 
milligrams of Quetiapine.  He stated he had been feeling 
depressed, had been having constant worries, anxiety, low energy, 
and occasional panic attacks.  He claimed he had been clean and 
sober for almost a year.

On mental status examination he was described as cooperative and 
alert.  Grooming was described as fair.  Speech was normal in 
rate, volume, and tone,  but was slightly pushed.  Mood was 
depressed.  Affect was reactive.  Though process was linear, 
logical, and goal-oriented.  Insight was described as fair.  He 
was to return in two months or to visit on an as-needed basis.   

Additional mental health outpatient visits include one dated on 
December 7, 2009.  The Veteran was currently taking 50 milligrams 
of Sertraline at bedtime, 1500 milligrams of Divalproex at 
bedtime, and 300 milligrams of Quetiapine at bedtime.  He was to 
continue taking his current psychiatric medications.  

Records subsequent thereto refer to the Veteran's participation 
in a PTSD education group on periodic occasions.

The Veteran was accorded a psychiatric examination by VA on May 
6, 2010.  The claims file, to include a review of the previous 
compensation and pension examinations was made.  When asked about 
various PTSD symptoms, the Veteran admitted to nightmares on a 
weekly basis, as well as recurrent and intrusive distressful 
recollections of traumatic events.  He also described flashback 
experiences, "all the time."  He reported difficulty sleeping, 
difficulty concentrating, and exaggerated startle response.  It 
was reported that since his last rating examination he had 
continued to attend group treatment at VA for PTSD.  He saw his 
mental health attending doctor for medication management, and he 
had been hospitalized by VA at least once for worsening symptoms 
of depression and suicidal ideation.  

With regard to employment, he stated "it has been years since I 
worked."  

The Veteran lived alone and had been twice divorced.  He said 
that he stayed mostly to himself, except for visiting one sister.  
His primary source of social engagement appeared to be his weekly 
attendance at his PTSD group at VA.  

There was a well-documented history of substance dependence.  
During current examination he denied using drugs or alcohol.  

He was described as casually dressed.  Grooming and hygiene were 
described as poor.  He was cooperative throughout the interview, 
but sat hunched over in his chair and repeatedly banged on the 
chair with his fists.  His speech was rapid and pressured with 
loosening of answers.  Thought processes showed flight of ideas 
and loose associations to questions.  He gave the impression of 
being both manic and psychotic.  Thought content was notable for 
intrusive memories.  Behavior was odd.  He admitted to auditory 
hallucinations.  Mood was depressed and anxious, and affect was 
mood congruent.  He denied homicidal ideation, but said that he 
thought about suicide "all the time."  He was properly oriented.  
Recent memory showed some deficits.   Concentration was poor, as 
was his performance on serial 7's.  Social judgment and insight 
were described as poor.  

The Veteran was given Axis I diagnoses of chronic, moderate, 
PTSD; schizoaffective disorder, depressive type; and 
polysubstance abuse in remission.  There was no Axis II 
diagnosis.  He was given a GAF score of 40.  

The examiner stated PTSD was the primary diagnosis.  He indicated 
that polysubstance dependence, when active, was a separate 
diagnosis and apparently responsible for impairment and 
psychosocial adjustment and quality of life.  It was stated that 
the schizoaffective disorder was also responsible for functional 
and social impairment.  The examiner commented that most of the 
examiner's mental health complaints, as well as his overall 
presentation at the time of current examination, were considered 
to be related to the schizoaffective disorder.  The examiner 
stated there was insufficient evidence that PTSD symptoms in and 
of themselves had changed appreciably since the last rating 
examination.  The examiner noted that when the Veteran was asked 
to describe his current mental health complaints, he did not 
mention his PTSD diagnosis.  He did state that "the last time I 
was here, they diagnosed me with bipolar-schizophrenic."  

The examiner opined that the Veteran's "overall worsening 
condition, mentally speaking, over the last two years is related 
to his schizoid disorder and to a lesser degree, post-traumatic 
stress disorder.  PTSD symptoms in and of themselves do not 
appear to be appreciably different than they were at the time of 
the last C and P examination.  What has gotten worse has been the 
Veteran's depression with psychotic features."  The examiner 
noted the Veteran had been hospitalized in October 2008 for 
depression and suicidal ideation.  The examiner noted the 
schizoaffective disorder was less likely caused by or a result of 
the Veteran's military experiences.  As to the impact of the PTSD 
on occupational and social functioning, the examiner stated 
"there is reduced reliability and productivity, due to PTSD signs 
and symptoms ..."

Based on a longitudinal review of the pertinent evidence of 
record, including the detailed assessments by various VA mental 
health care professionals, the Board finds that the evidence 
reasonably establishes that the Veteran's PTSD symptoms did not 
meet the criteria for a disability rating in excess of 50 percent 
for PTSD by VA in August 2008, but that a 70 percent evaluation 
subsequent to the hospitalization in 2008 is reasonably 
reflective of the degree of impairment related to the Veteran's 
PTSD.  Referral for extraschedular consideration is not 
appropriate, because the schedular criteria are explicitly based 
on social and industrial impairment resulting from symptoms which 
are comparable in the type and degree of the symptoms, or their 
effects, they would justify a particular rating.  See Mauerhan, 
supra.  Therefore, the rating criteria are adequate, and 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321 (b) (1).  Thun v. Peake, 22 Vet. App. 111 (2008).

There has been extensive discussion as to the Veteran's 
psychiatric status and the           psychiatric diagnoses he has 
been accorded.  It appears that some of his symptomatology is 
representative of his schizoaffective disorder, which is not 
service connected.  The Board acknowledges that it is very 
difficult to distinguish symptoms such as depression and anxiety 
from one psychiatric disorder to another.  Accordingly, the Board 
finds that there is sufficient symptomatology, particularly with 
resolution of doubt in the Veteran's favor, associated with the 
PTSD that the assignment of a 70 percent schedular rating, but 
not more, for the Veteran's PTSD from the time of the Veteran's 
discharge from VA hospitalization at the end of October 2008 is 
in order.  Prior to the hospitalization in August 2008, it was 
not indicated that the symptoms attributable to the PTSD were 
productive of severe social and industrial impairment.  

TDIU Rating

A TDIU rating may be assigned when the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Service connection is now in effect for PTSD, assigned a 70 
percent rating by this decision.  Accordingly, the Veteran meets 
the criteria for consideration of a TDIU on a schedular basis.  
See 38 C.F.R. § 4.16 (a).  Where the schedular criteria are met, 
employment difficulties due to age and nonservice-connected 
conditions must be excluded when determining entitlement to a 
TDIU rating.  38 C.F.R. § 4.19.  

According to the evidence of record, the Veteran has not worked 
for many years.  The majority of the medical evidence indicates 
that the Veteran would not likely be able to return to 
substantially gainful employment due primarily to his psychiatric 
disability picture, a portion of which is due to his service-
connected PTSD.  As a whole, the Board finds that the competent, 
credible evidence appears at least evenly divided on the question 
of whether the service-connected PTSD alone prevents gainful 
employment.  Under such circumstances, the Veteran is given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (b).  Accordingly, the 
Board finds that the service-connected PTSD precludes gainful 
employment.  




ORDER

An evaluation in excess of 50 percent prior to August 26, 2008, 
is denied.

A disability evaluation of 70 percent for PTSD, but not more, is 
granted, effective November 1, 2008.  

Entitlement to a TDIU is granted. 


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


